Title: Observations Relating to the Influence of Vermont and the Territorial Claims on the Politics of Congress, 1 May 1782
From: Madison, James
To: 


Editorial Note
Why JM prepared this memorandum at this time can only be surmised. Perhaps believing that the Vermont issue, which had been quiescent since 20 April, would come importantly to the fore within a few days, he wished to organize his thoughts about the matter and its complex relationships with other interstate boundary controversies and with issues involving cessions of western territory to Congress by the landed states. He may also have desired to provide Joseph Jones, who was to depart for Virginia on 2 May, with a memorandum which would be welcomed by public officials at Richmond (JM to Randolph, 1 May 1782).
 

May 1st. 1782.

The two great objects which predominate in the politics of Congress at this juncture are I. Vermont. II. Western territory.
I The independence of Vermont and its admission into the Confederacy are patronised by the Eastern States (N. Hamshire excepted) 1. from ancient prejudice agst. N York: 2. the interest which Citizens of those States have in lands granted by Vermont. 3. but principally from the accession of weight they will derive from it in Congress. N. Hamshire having gained its main object by the exclusion of its territory East of Connecticut River from the claims of Vermont, is already indifferent to its independence, and will probably soon combine with other Eastern States in its favor.
The same patronage is yielded to the pretensions of Vermont by Pennsylvania & Maryland with the sole view of reinforcing the opposition to claims of Western territory particularly those of Virginia and by N. Jersey & Delaware with the additional view of strengthening the interest of the little States. Both of these considerations operate also on Rhode Island in addition to those above mentioned.
The independence of Vermont and its admission into the Union are opposed by N. York for reasons obvious & well known.
The like opposition is made by Virginia N. Carolina, S. Carolina, and Georgia. The grounds of this opposition are. 1. an habitual jealosy of a predominance of Eastern Interests. 2. the opposition expected from Vermont to Western claims. 3. the inexpediency of admitting so unimportant a State, to an equal vote in deciding on peace & all the other grand interests of the Union now depending. 4. the influence of the example on a premature dismemberment of other States. These considerations influence the four States last mentioned in different degrees. The 2. & 3. to say nothing of the 4. ought to be decisive with Virginia.
II The territorial claims, particularly those of Virginia are opposed by Rhode Island, N. Jersey, Pennsylvania Delaware & Maryland. Rhode Island is influenced in her opposition by 1. a lucrative desire of sharing in the vacant territory as a fund of revenue. 2. by the envy & jealousy naturally excited by superior resources & importance. N. J. Penna: Delaware, Maryland, are influenced partly by the same considerations; but principally by the intrigues of their Citizens who are interested in the claims of land Companies. The decisive influence of this last consideration is manifest from the peculiar, and persivering opposition made agst. Virginia within whose limits those claims lye.
The Western claims, or rather a final settlement of them, are also thwarted by Massachussetts and Connecticut. This object with them is chiefly subservient to that of Vermont, as the latter is with Pennsylvania & Maryland to the former. The general policy and interests of these two States are opposed to the admission of Vermont into the Union, and if the case of the Western territory were once removed, they would instantly divide from the Eastern States in the case of Vermont. Of this Massachussetts & Connecticut are not insensible, and therefore find their advantage in keeping the territorial Controversy pending. Connecticut may likewise conceive some analogy between her claim to the Western Country & that of Virginia, and that the acceptance of the cession of the latter, would influence her sentiments in the controversy between the former & Pennsylvania.
The Western claims are espoused by Virga. N & S. Carolinas, Georgia & N. York, all of these States being interested therein[.] S. Carolina is the least so. The claim of N. York is very extensive, but her title very flimsy. She urges it more with the hope of obtaining some advantage, or credit, by its cession, than of ever maintaining it. If this Cession should be accepted, and the affair of Vermont terminated, as these are the only ties which unite her with the Southern States, she will immediately connect her policy with that of the Eastern States; as far at least, as the remains of former prejudices will permit.
